Title: To Thomas Jefferson from Benjamin Smith Barton, 17 November 1805
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia, 17th. of november, 1805.
                  
                  In the month of June, last, I did myself the honor to forward for your perusal, Mr. Pearson’s printed paper on a peculiar manure. If the paper be at Washington, I shall esteem it a favor if you will send it, under cover, to my Brother, Richard P. Barton, who resides near Winchester, in Virginia. He is a good farmer, and anxious to see the paper. Or, if more agreeable to you, it may be returned to me, in Philadelphia.
                  I have seen, but have not yet had time to examine with sufficient attention, the animal collection of Capt. Lewis. The bird is, unquestionably, Corvus Pica, which I find inhabits Hudson’s-Bay. I take the Parrot to be the Arctomys Citillus, common in the north of Asia, and even known, before, to be a native of our western coast. I long to see the large horns of a shearing Sheep. I doubt not, this will prove to be the Taye of California, described and figured by Venegas, in 1757.
                  With great respect, I remain, Sir, Your very obedient and humble servant, &c.,
                  
                     B. S. Barton 
                     
                  
               